               Case 1:13-cr-00847-KMK Document 332 Filed 12/28/20 Page 1 of 1
               Case 1:13-cr-00847-KMK Document 335 Filed 12/31/20 Page 1 of 1
   Andrew G. Patel
    ttorney-at-Law
   80 Broad Street, Suite 1900
   New York, NY 10004
   apatel@apatella w .com
   Fax: 646-304-6604                                                              Telephone: 212-349-0230

   ByECF
                                   MEMO ENDORSED
                                                   December 28, 2020



   Honorable Kenneth M. Karas
   United States District Judge
   United States Courthouse
   300 Quarropas Street
   White Plains, NY 10601

                                           Re:     United States v. Joaquin Thatcher
                                                   13 Cr. 84 7 (KMK)

   Dear Judge Karas:

         This letter is respectfully submitted to supplement Joaquin Thatcher's request that
   Your Honor reconsider his November 3, 2020 motion for compassionate release. (Dkt. #
   330).

         This afternoon I received two emails from Mr. Thatcher. In the first email, Mr.
   Thatcher informed me that his unit was "going under quarantine lock down because three
   people tested positive for the COVID" in his unit this morning. In the second email, Mr.
   Thatcher informed me that this afternoon, his roommate tested positive.

              Sadly, this news seems almost inevitable.
The motion to reconsider the denial of Mr. Thatcher's
Compassionate Release request is denied. While it may
have been inevitable that the COVID numbers would rise Respectfully submitted
in the facility where Mr. Thatcher is being housed, it also is                '
inevitable that the COVID numbers everywhere would rise.
However, it still remains the case that Mr. Thatcher does      / / And   p 1
not suffer from any of the health ailments that place others    S     rew ate
at higher risk from COVID-19 and that the Sectio 3553(a) Andrew G. Patel
factors weigh against early release.

So Ordered.

~ ~ s e l by ECF

12/31 /20
